Citation Nr: 1105818	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement o an increased evaluation of a conversion reaction, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active service from June 1942 to 
December 1945.  He received the Purple Heart, among other awards.  

This appeal to the Board of Veterans Appeals (Board) originally 
arose from an August 2004 rating action that increased the rating 
of the Veteran's conversion reaction from 10% to 30% from May 
2006; the Veteran appealed the 30% rating as inadequate.  

In May 2008, the Veteran and his wife testified at a hearing 
before a decision review officer at the RO.  

By rating action of August 2008, the RO increased the rating of 
the Veteran's conversion reaction to 50% from May 2006; the 
Veteran appeals the 50% rating as inadequate.  

In March 2010, a Board Deputy Vice-Chairman granted the Veteran's 
representative's January 2010 motion to advance this appeal on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 
U.S.C.A. § 7107(a)(2) (West 2002).

In March 2010, the Board remanded this claim for additional 
development.  The Board is satisfied that there was substantial 
compliance with its remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

The  issues of entitlement to secondary service connection 
for hypertension and for a central nervous system disorder 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
(See, VA Memo of February 2010).   Therefore, the Board 
does not have jurisdiction over them; they are referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The competent medical evidence of record demonstrates that the 
Veteran's conversion reaction disorder is manifested by a flat or 
constricted affect, depression, sleep impairment, anxiety, 
irritability, intrusive thoughts, suicidal thoughts, impaired 
impulse control, impaired concentration, and an inability to 
establish and maintain effective relationships.  There is no 
evidence of gross  impairment in thought processes or 
communication, persistent delusions or hallucinations, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives or own name.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 70 
percent for the Veteran's conversion reaction have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9424 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2006, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence, and was issued prior to the initial rating 
decision in this claim.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate for rating the 
disorder.  

The RO has also obtained VA outpatient treatment records and 
private treatment records are of record.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Further, there is no objective evidence indicating that there has 
been a material change in the severity of the appellant's 
service-connected disorder since he was last examined.  See 38 
C.F.R. § 3.327(a) (2010).  The examinations in this case are 
adequate upon which to base a decision.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  See 38 C.F.R. § 3.159 (c)(4) (2010). 


Increased Evaluation

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).  

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings."  

The Board has reviewed all the evidence in the Veteran's claims 
file.  This includes private records, VA treatment records, and 
VA examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 
(2000).  

The Veteran's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9424.  Diagnostic Code 9424 is 
deemed by the Board to be the most appropriate primarily because 
it pertains specifically to the primary diagnosed disability in 
the Veteran's case.  In any event, mental disorders are rated 
under the same criteria in the rating schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9424.  See, 38 C.F.R. § 
4.130 (2010).  The pertinent provisions of 38 C.F.R. § 4.130 
concerning the rating of psychiatric disabilities read in 
pertinent part as follows:

100 percent:  Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of close 
relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with  
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.

50 percent:  Occupational and social impairment with  reduced 
reliability and productivity due to such symptoms  as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week;  difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly  learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty establishing 
effective work and social relationships.

30 percent: Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

See 38 C.F.R. § 4.130, Diagnostic Code 9424 (2010).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in school work).  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores ranging from 31 to 40  
reflect some impairment in reality testing or communication  
(e.g., speech is at times illogical, obscure, or irrelevant) or  
family relations, judgment, thinking, or mood (e.g., depressed  
man avoids friends, neglects family, and is unable to work; child  
frequently beats up other children, is defiant at home, and is  
failing in school).  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment or inability to function in almost all areas.  A score 
of 11 to 20 denotes some danger of hurting one's self or others 
(e.g., suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails to 
maintain minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e.g., largely incoherent or mute).  
A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain minimal 
personal hygiene or serious suicidal acts with clear expectation 
of death.  See 38 C.F.R. § 4.130 (2010) [incorporating by 
reference the VA's adoption of the DSM-IV for rating purposes.  

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Veteran seeks a disability rating in excess of the currently 
assigned 50 percent for his service-connected conversion 
reaction.  After having carefully reviewed the record, and for 
reasons explained in greater detail below, the Board concludes 
that a 70 percent disability rating is warranted under the 
schedular criteria,   

With respect to suicidal ideation, VA examination and treatment 
records demonstrate that the Veteran periodically experiences 
passive suicidal thoughts.  See, e.g., the August 2009 VA  
examination report wherein it was noted that he endorsed thoughts 
of suicide, and the April 2007 VA examination report wherein he 
reports that he thinks about dying.  He reported that he looked 
forward to the end.  Although, he further stated in the August 
2009 examination that that he had no plan to do it.  "The Board 
accordingly finds that suicidal ideation has been demonstrated by 
the medical evidence.

With regard to the Veteran's speech, there is no medical evidence 
that the Veteran experiences intermittently illogical, obscure, 
or irrelevant speech.  In April 2007, the VA examiner noted that 
the Veteran's speech was unremarkable, clear and coherent.  In 
August 2009, his speech was noted as unremarkable.  Also, the 
Veteran's examination and treatment records do not demonstrate 
evidence of obsessional rituals which interfere with routine 
activities.  Both examination reports noted that he did not have 
such behavior. 

The Veteran's high levels of depression and anxiety are well- 
documented in the examination and treatment records.  In the 
April 2007 report, it was noted that he was taking anti-
depressants.  The Veteran reported getting depressed that could 
last 3 to 4 days at a time.  His depression affects his ability 
to function independently, appropriately and effectively.  It was 
noted that he has a poor appetite irritability.  He avoids others 
due to his depression, is irritable and he argues with his wife.  
He has no interest in sex and is not affectionate at all with his 
spouse.  The examiner commented that the Veteran continues to 
present symptoms including social detachment and sexual 
difficulties and is described by his wife as unemotional and 
unaffectionate.  The examiner noted that these symptoms are 
seriously impairing the Veteran's social functioning and cause 
moderate levels of distress.  He went on to say that the 
Veteran's disorder is manifested by depressed mood, poor 
appetite, fluctuations in energy, irritability, and less interest 
in activity.  He noted that his depression moderately affects his 
marital and social functioning.  It was noted that he did not 
desire close relationships, prefers solitary activities, is 
emotionally stoic and lacks close friends.  In August 2009 it was 
noted that he sleeps about 15 hours in a 24 hour period and that 
he closed his eyes to block things out.  His motivation was 
reported as low and he just wants to sit at home.  It was also 
noted that he had some anxiety, increase in anger and more 
impatience.  He pointed out that the Veteran wants to be left 
alone even from his wife.  It was reported that he had sleep 
impairment.  The examiner stated that the Veteran has symptoms of 
depressed mood, suicidal thoughts, low energy and hypersomnia as 
well as no desire for close relationships, preference for 
solitary activities, taking very little pleasure in activities, 
lack of close friends, emotional indifference and detachment.  

There is no medical evidence of record indicating that the 
Veteran experiences spatial disorientation.  Further, April 2007 
VA examiner specifically reported that the Veteran was oriented 
to person, place, and time; however on VA examination in August 
2009, he was not oriented to time. 

The record does not show that the Veteran exhibits neglect of 
personal appearance and/or hygiene.  Specifically, he was noted 
to be able to maintain minimum personal hygiene in August 2009, 
and in April 2007, he was noted to be clean and neatly groomed.  

There is substantial evidence that the Veteran displays an 
'inability to establish and maintain effective social 
Relationships as noted above.'  The record shows that although 
the Veteran is married, he is somewhat detached in the 
relationship.  It was noted in August 2009 that he wants to be 
left alone, even from his wife.   

Additionally, the evaluation and treatment records, as well as  
the Veteran's own statements, indicate that he suffers from sleep  
impairment, and impaired memory, (see, VA examination of August 
2009 showing mildly impaired remote and recent memory and 
moderately impaired immediate memory.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) [the specified factors for each 
incremental rating are examples rather than requirements for a 
particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the rating 
scheme].

The Veteran does not have all of the symptomatology consistent 
with the assignment of a 70 percent rating, for example 
obsessional rituals which interfere with routine activities, 
speech that is intermittently illogical, obscure, or irrelevant, 
or spatial disorientation.  However, having all of the symptoms 
found in the schedular criteria is not required for a 70 percent 
rating to be assigned.  See 38 C.F.R. § 4.7 (2010).  In the 
Board's estimation, symptomatology sufficient to approximate that 
which allows for the assignment of a 70 percent rating has been 
demonstrated.  

VA records demonstrate that the Veteran has exhibited a GAF score 
as low as 50 (see the April 2007 VA report) which is indicative 
of severe impairment and is consistent with the assignment of a 
70 percent disability rating.  See 38 C.F.R. § 4.130 (2010).  

In summary, after a thorough review of the evidence, the Board 
finds that the impact of the Veteran's conversion reaction on his 
functioning is sufficient to approximate the degree of impairment 
contemplated by a 70 percent rating.  Criteria for the assignment 
of a 70 percent rating which  have arguably been met or 
approximated include suicidal ideation, depression affecting the 
ability to function independently, appropriately and effectively, 
impaired impulse control, difficulty adapting to stressful 
circumstances and  inability to establish and maintain effective 
relationships.  Accordingly, the Board concludes that an 
increased rating to 70 percent is warranted based on the 
Veteran's manifested symptomatology.  

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  See A.B. v. Brown, 6 Vet. App. 35, 38 
(1993) [when a Veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].  For the reasons expressed 
immediately below, the Board has determined that the evidence 
does not support a conclusion that the Veteran has symptoms of 
total occupational and social impairment due to his conversion 
reaction .

There is no indication of total occupational and social as would 
be required by such a rating.   The medical evidence does not 
support a finding that his symptomatology rose to the level of 
persistent danger of hurting self or others as is contemplated 
for the assignment of a 100 percent disability rating.  The 
Veteran indicated that he did not believe he would follow through 
on any suicidal thoughts and that he is not shown to have 
homicidal ideation or intention.  

Crucially, there is no evidence of gross impairment in thought 
processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is there a 
persistent danger of the Veteran hurting himself or others, a 
disorientation to time or place, memory loss for names of close 
relatives, own occupation, or own name, or inability to perform 
activities of daily living.  The Veteran's psychiatric 
symptomatology as due to his service-connected disorder centered 
on his depression, anxiety, chronic sleep impairment, difficulty 
concentrating, impaired affect, anger, irritability, memory loss, 
and inability to establish and maintain effective relationships.  
As detailed in the law and regulations section above, these 
symptoms are more congruent with a 70 percent disability rating.  

Thus, resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the symptomatology associated with his service-
connected conversion reaction more closely approximates that 
which allows for the assignment of a 70 percent disability 
rating, and no higher, under 38 C.F.R. § 4.7.   

Extraschedular Consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
conversion reaction.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).

Ordinarily, the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent period of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.  

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The Veteran is retired.  The extent of 
any functional impairment was specifically contemplated by the 
currently assigned disability rating, but did not demonstrate an 
exceptional level of functional problems.  See Van Hose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are impaired].  
As well the Board finds the Veteran's psychological 
symptomatology to be consistent with the schedular 70 percent 
disability rating criteria outside of those periods of 
hospitalization.  

The record does not indicate any other reason why an 
extraschedular rating should be assigned.  Accordingly, because  
there is no factor which takes the disabilities outside the usual  
rating criteria, the Board therefore has determined that referral  
of the case for extraschedular consideration pursuant to 38  
C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased evaluation to 70 percent for conversion reaction is 
granted subject to the rules and regulations governing the 
payment of VA monetary benefits.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


